Case: 3:20-cv-00224-NBB-RP Doc #: 66-43 Filed: 02/02/21 1 of 2 PageID #: 991




                 EXHIBIT 43
    Case: 3:20-cv-00224-NBB-RP Doc #: 66-43 Filed: 02/02/21 2 of 2 PageID #: 992




1. All data pertaining to arrest in the downtown area for the last 5 year.
   2020 there were 35 arrest as of November 23, 2020.
   2019 there were 78 arrest
   2018 there were 72 arrest
   2017 there were 110 arrest
   2016 there were 98 arrest

2. All wrecks involving motor vehicle and pedestrians in the last 5 years.
   2020 there were 21 motor vehicle accidents as of November 23, 2020.
   2019 there were 21 motor vehicle accidents
   2018 there were 25 motor vehicle accidents
   2017 there were 58 motor vehicle accidents
   2016 there were 43 motor vehicle accidents

3. How many officers are routinely assigned to patrol the downtown area and on
   average how many on a home football game.
           a. There is a Downtown shift that covers the Square area, this shift is staffed by seven
              patrol offices who work ten hour shifts five days a week.
           b. The Downtown shift hours of deployment is sometimes affected by the events and time
              of the events in and around the square.
           c. As for ball games and special events, the number of additional personnel utilized to
              provide service to the Square varies depending on a number of factors, i.e. team
              standing, popularity of event and day of the week.
           d. We have had as many as twenty-five additional offices beside the Downtown shift and
              as few as five.

4. What are your current safety concerns with the downtown area? (lighting, traffic,
   overcrowding, violence, etc. etc.)
           a. There are lighting issues in the area of North Lamar and East Van Buren Ave. these areas
              have limited lighting and are a safety concern.
           b. Night time pedestrian traffic is high and pedestrians often walk out into traffic without
              looking or checking to see if its clear for them.
           c. High volume events and weekend (crowds, traffic, unruly customers, etc.) produces lots
              of activity in and around the square. Because of this, many resources have to be utilized
              in this area which limits resources available to the rest of the city,
           d. In the pass few years there have bee three shootings in this area.
           e. Vehicular traffic is heavy at times and sometimes require us to close off streets,
              additionally vehicles often stop in the middle of the road causing safety issues for both
              pedestrian and vehicles

5. Would it be possible to get videos that your department have saved showing
   traffic conditions around the downtown area during week day nights and on
   weekend ball games and non-ball game weekends. If any of those videos capture
   the County Court house grounds that would be great to have.
The police department does not have any video but the City’s EMA Director may have some on his
system.




                                                                                            Exhibit 61
